Citation Nr: 1410733	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-47 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased initial rating for service-connected skin condition to include recurrent boils, cysts, and residual scarring, currently rated 30 percent disabling.

2.  Entitlement to service connection for an upper back/neck condition claimed as secondary to service-connected skin disability.  

3.  Entitlement to service connection for liver cysts claimed as secondary to service-connected skin disability.

4.  Entitlement to service connection for depression claimed as secondary to service-connected skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from March 1958 to December 1962, and March 1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a skin disability and assigned a 30 percent rating, effective August 5, 2005.  The Veteran appealed the evaluation assigned.  In addition, a February 2009 rating decision denied service connection for a back condition, liver cysts, and depression. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of the proceeding is of record.  At his hearing, the Veteran clarified that the back condition was actually at the base of his neck.  To accurately reflect his claim, the Board has recharacterized the issue as listed on the cover page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran underwent a VA skin examination in September 2013, which found no active boils present.  However, the examination did not address scarring related to the service connected disability.  Thus, a scar examination is warranted.  

At his hearing, the Veteran testified that he believes his back condition, liver cysts, and depression were caused by his service-connected skin disability.  However, none of the medical evidence suggests that his claimed conditions are in any way related to his dermatological disorder, and the medical evidence does not reflect a finding of depression.  

The last VA treatment records contained in the claims file are dated in 2010.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for his skin disability, neck/upper back disability, liver disability and psychiatric disorder.  After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the record.  In addition, obtain relevant VA treatment records dating since December 2010 from the New Mexico VA Healthcare System.  If any requested records are not available, the Veteran should be notified of such.

2.  The Veteran should be afforded a VA scar examination to determine the extent of his residual scarring from his service-connected dermatological condition including recurrent boils and cysts (other than the gluteal crease scar which is not before the Board).  The claims folder should be reviewed in conjunction with the examination.

3.  After undertaking any additional development deemed necessary, the RO/AMC should readjudicate the claims on appeal.  If the claims remains denied, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


